Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s Election/Restriction response filed 8/17/2021.  

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-11, in the reply filed on 8/17/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cazals et al. (US PG Pub 2011/0135472).

Regarding claim 1, Cazals discloses:
A wing assembly for a high endurance aircraft, the wing assembly comprising: an airplane wing including an upper surface with a spoiler frame, a lower surface with a flap frame, a spoiler hinge disposed along a forward edge of the spoiler frame, and a flap hinge disposed along a forward edge of the flap frame (see figs 2 and 5a); a spoiler(7) including a control surface, an interior surface, a forward hinge edge, an inboard lateral edge, an outboard lateral edge, and a trailing edge, the spoiler hingedly connected at the forward hinge edge to the spoiler hinge of the airplane wing for pivoting the spoiler within the spoiler frame (see figs 5a, 5b), wherein the spoiler is configured for movement between a neutral position at which the spoiler control surface is coextensive with the upper surface of the airplane wing, an active 

Regarding claims 2-5, see figs 7a-7g.

Regarding claim 6, Cazals discloses:
The wing assembly according to Claim 1, wherein the spoiler is configured for movement to the active spoiler position from the neutral position through a pivot angle of up to about 90 degrees, and the flap is configured for movement to the active flap position from the neutral position through a pivot angle of up to about 90 degrees (see figs 7a-7g).

Regarding claim 7, Cazals discloses:
The wing assembly according to Claim 6, further including a spoiler actuator disposed within the airplane wing and configured to move the spoiler between the neutral position, the active spoiler position and the passive flap position, and a flap actuator disposed within the airplane wing and configured to move 

Regarding claim 8, Cazals discloses:
The wing assembly according to Claim 7, wherein the spoiler actuator and the flap actuator include a servo motor for positioning an actuator arm that connects to the spoiler and the flap, respectively (drivers 9 are considered servo motors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cazals et al. (US PG Pub 2011/0135472) in view of Official Notice.

Regarding claim 9, Cazals discloses the wing assembly of claim 8, but does not specifically disclose wherein the servo motor is controlled by a remote-control system or a radio control system.  The examiner takes Official Notice that it would have been known and obvious at the time of filing to utilize the system of Cazals on a remote-controlled aircraft for the purpose of flying the aircraft without a pilot.

Regarding claim 10, Cazals discloses the wing assembly of claim 1, but does not specifically disclose:
wherein the wing assembly is made from one or more materials selected from the group consisting of aluminum and its alloys, steel and its alloys, a composite material, a polymeric material, a thermoplastic material, and a combination thereof.  
The examiner takes Official Notice that it would have been known and obvious at the time of filing to utilize aluminum or composites for the aircraft structure as is common for the aircraft depicted in fig 1a.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644